People v Murphy (2015 NY Slip Op 08198)





People v Murphy


2015 NY Slip Op 08198


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-10911
 (Ind. No. 166/13)

[*1]The People of the State of New York, respondent, 
vJazz Murphy, appellant.


Marianne Karas, Thornwood, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Cristin N. Connell of counsel; Konstantinos Litourgis on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Berkowitz, J.), rendered July 10, 2014, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly or voluntarily entered is unpreserved for appellate review because he did not move to vacate his plea or otherwise raise this issue before the Supreme Court (see CPL 470.05[2]; People v Jackson, 114 AD3d 807; People v Folger, 110 AD3d 736). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here, as the defendant's recitation of the facts underlying the crime to which he pleaded guilty did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of the plea (see People v Lopez, 71 NY2d 662, 666; People v Clarke, 124 AD3d 791, 791-792; People v Williams, 110 AD3d 746, 747). In any event, the record of the plea proceedings reflects that the defendant's plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d at 666; People v Harris, 61 NY2d 9, 16-17).
RIVERA, J.P., DICKERSON, MALTESE and LASALLE JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court